Title: To George Washington from Major General Israel Putnam, 1 June 1777
From: Putnam, Israel
To: Washington, George



Dear General
Peeks Kill [N.Y.] June 1st 1777

It is Impossible for me at this Juncture to obey your Instruction with respect to the Boats, we have verry few Flat Bottom’d ones here, and as yet only one Whale Boat has been employ’d in Cruising in the River I have Directed the Quarter Master to have Eight Built Immediately, and a proper officer with a party of men to man them—four of them I intend shall be kept alway’s down the River as a Look out, and four Ready to Relieve them—I have Also orderd a number of Flat Bottomd ones to be built as soon as Possible, and to be stationd at Kings Ferry, and New Windsor.
The Troops here make a most Unsoldier Like Appearance for the want of Cloaths—many of them no shirt at all, and verry few more than one—no Uniform or Shoes, which is a most assential Article here—if they were Bro’t to Action it would be Almost Impossible for them to Act, Among those Rocks and Mountans, which Peeks Kill Abound with.

They were hurried away with the promise of having their Cloathing as soon as they arrived here. There was a Quantity of Cloathing Arrived at Fish Kills Yesterday, I have orderd it to be stop’d untill I Receive your Directions—I have wrote to Maise and Cadwell to send up some Deputy Cloather to Deliver it out—and if it meets with your approbation, I should be glad you would write to them Least they should refuse to Comply with my orders The Ships and Gally is not yet Ready bu⟨t⟩ will get fitted and fall down as soon as possib⟨le.⟩
we have had nine deserters Came into to⟨day⟩ from Th. Bridg⟨e⟩ Altogether—the Examination of which I send you—they say they came by Virtue of a Proclamation Issued by the Convention of this state, which we have endeavourd to spread among them they say their officers tell them that Old McDougall is a Bitter Devil and will hang them up as soon as [they] Come out—they further say if the men could get Acquainted with that Proclamation they would almost Universally Desert. I am Dear General Your Most Obt Hume servt

Israel Putnam


P.S. sinse writing the above there has been 4 more Diserters Came in.

